       Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 1 of 17



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )
PAUL J. MANAFORT, JR.,              )
                                    )
                   Defendant.       )
____________________________________)
                                    )
IN RE: PETITIONS FOR RELIEF         )
CONCERNING CONSENT ORDER OF )            Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)
                                    )
WOODLAWN, LLC,                      )
                                    )
            Petitioner.             )
____________________________________)

         UNITED STATES’ STATEMENT OF POINTS AND AUTHORITIES
     IN SUPORT OF ITS MOTION FOR DISCOVERY AND IN OPPOSITION TO
     PETITIONER WOODLAWN LLC’S MOTION FOR SUMMARY JUDGMENT

       The United States of America, by and through its undersigned counsel, hereby opposes

Petitioner Woodlawn LLC’s Motion for Summary Judgment and Incorporated Memorandum of

Law (Dkt. No. 44). Woodlawn LLC (“Petitioner” or “Woodlawn”) is an opaque Nevada limited

liability company that was incorporated on August 2, 2017, a mere five days before it claims to

have provided five-month $1,025,000 loan secured by 123 Baxter Street, #5D, New York, New

York 1016 (the ”Baxter Street Property”), one of the properties forfeited through the prosecution

of defendant Paul J. Manafort, Jr. This Court has not yet authorized discovery in these ancillary

proceedings and Woodlawn has refused to identify its beneficial owner(s), the nature and

circumstances of its incorporation and the loan it purports to have provided in exchange for a

mortgage on the Baxter Street Property, the extent of any disbursements of loan amounts or

                                                1
         Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 2 of 17



payments received on the loan, or other information concerning its asserted bases for relief.

Accordingly, the United States respectfully moves this Court for an order denying Woodlawn’s

motion as premature and authorizing the United States to take discovery in this matter pursuant

to Rule 56(d) of the Federal Rules of Civil Procedure and Rule 32.2(c)(1)(B) of the Federal

Rules of Criminal Procedure.

    I.        BACKGROUND

         On October 27, 2017, Manafort was indicted in this Court. (Cr. Dkt. No. 1). 1

Superseding indictments were filed on February 16, 2018, and June 8, 2018. (Cr. Dkt. Nos. 201,

318). On September 14, 2018, Manafort was charged in a Superseding Criminal Information

consisting of two counts of criminal conspiracy against the United States 2 (Cr. Dkt. No. 419),

and entered a plea agreement whereby he agreed to plead guilty to the Superseding Criminal

Information and, inter alia, to forfeit various properties to the United States. (Cr. Dkt. No. 422).

         On October 10, 2018, this Court entered a Consent Order of Forfeiture. (Dkt. No. 3.).

This Consent Order of Forfeiture constituted a preliminary order of forfeiture under Federal Rule

of Criminal Procedure 32.2 with respect to several identified assets, including the real property

and premises commonly known as 123 Baxter Street, #5D, New York, New York 10016. Id. at ¶

1(h). At sentencing on March 13, 2019, the Court entered a revised Order of Forfeiture (Cr. Dkt.


1
  Manafort was prosecuted under the case name and number United States v. Paul J. Manafort, Jr., No. 17-cr-201-1
(D.D.C.). On November 13, 2018, after entering a Consent Order of Forfeiture described herein, the Court directed
the Clerk of Court to open the instant miscellaneous action for filings that relate solely to petitions for relief from the
Consent Order of Forfeiture. See (Dkt. No. 1). For ease of reference docket entries under this miscellaneous action
number will be referred to as (Dkt. No.__) and docket entries referring to filings under the original criminal case
number will be referred to as (Cr. Dkt. No.__).
2
  Count 1 of the Superseding Criminal Information to which Manafort pleaded guilty charged conspiracy against the
United States, in violation of 18 U.S.C. § 371, including a conspiracy to: (a) money launder (in violation of 18
U.S.C. § 1956); (b) commit tax fraud (in violation of 26 U.S.C. § 7206(1)); (c) fail to file Foreign Bank Account
Reports (in violation of 31 U.S.C. §§ 5314 and 5322(b)); (d) violate the Foreign Agents Registration Act (in
violation of 22 U.S.C. §§ 612, 618(a)(1), and 618(a)(2); and (e) to lie to the Department of Justice (in violation of 18
U.S.C. § 1001(a) and 22 U.S.C. §§ 612 and 618(a)(2). Count 2 charged conspiracy against the United States, in
violation of 18 U.S.C. §371, to wit: conspiracy to obstruct justice by tampering with witnesses while on pre-trial
release (in violation of 18 U.S.C. §1512).

                                                            2
        Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 3 of 17



No. 549), which added a money judgment of forfeiture in the amount of $11 million and clarified

the bases for forfeiture.

        On November 30, 2018, the Court docketed the Petition of Woodlawn (the “Petition”), a

Nevada limited liability company. (Dkt. No. 15). The petition appears to have been verified on

November 22, 2018 by Joseph Rappa, who is identified in the Petition as Woodlawn’s

“managing member.” Id. at 5, 1. The Petition was submitted by Keith Berglund and Steven

Wegner as attorneys for Woodlawn, and appears to assert an interest as a prior owner under 21

U.S.C. § 853(n)(6)(A) and as a bona fide purchaser for value reasonably without cause to believe

the property was subject to forfeiture under 21 U.S.C. § 853(n)(6)(B). Id. at 1, 4-5.

        The Petition asserts that Woodlawn provided a loan of $1,025,000, secured by the Baxter

Street Property, and disbursed in two tranches. Id. at 1, 3 ¶ 10. Although the Petition does

include a copy of a mortgage instrument, it provides no records evidencing the source or the loan

amounts or their disbursement to the obligors. The Petition indicates that the terms of the loan

were negotiated between Berglund and Bruce Baldinger, as counsel for the Manaforts, and

attaches an August 3, 2017, letter from Baldinger addressed to Woodlawn LLC under the caption

“RE: Loan from Adler to Jesand, LLC as guaranteed by Paul Manafort”. Id. at ¶ 3, Petition

Exhibit 4 (Dkt. No. 15-4). However, the Petition fails to provide evidence of the source of funds

for any loan amount, on whose behalf Woodlawn or Adler may have been acting, or whether any

loan funds were actually disbursed to the obligors.

        Similarly, the Petition provides insufficient information for the government to ascertain

the extent and basis of the relief Woodlawn seeks. The Petition contends that after an initial

payment, “payments by the Manaforts to Woodlawn on the Note were made on a sporadic

basis,” but provides no records to support Woodlawn’s receipt of any such payments. Id. at 3 ¶



                                                 3
        Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 4 of 17



11. The Petition goes on to cite to a June 19, 2018, Default Letter and generally describes

forbearance negotiations with Baldinger. Id. at 3-4. However, these general assertions are

insufficient to establish what, if any, unpaid balance remains on the purported loan either as a

result of payments or the forbearance negotiations.

       The Petition also provides sparse and conflicting information regarding Woodlawn’s

knowledge of the criminal investigation involving Manafort. On the one hand, it explains that

Woodlawn “became aware that the Manaforts needed a loan to help with professional expenses

(the “Loan)”, but later asserts, without even factual allegations, that it was “a bona fide purchaser

value of its interest in the subject property and was at the time of purchase reasonably without

cause to believe that the property was subject to forfeiture…” Id. at ¶¶ 2, 18.

       On December 13, 2018, without prior notice to or consultation with the government,

Woodlawn transmitted an Amended Petition in Opposition to Order of Forfeiture to the Clerk’s

Office, which was docketed on December 17, 2018 (“Amended Petition”) (Dkt. No. 17). The

Amended Petition asserted that the “present managing member” was Keith Berglund, who

appeared to verify the petition. Id. at 1, 5. In addition, the Amended Petition included the new

assertion that “Joseph Rappa did not have an interest in Woodlawn at the time the Loan was

made.” Id. at 2, ¶ 3. In contrast, to the initial petition, the Amended Petition purposefully

omitted all paragraphs asserting an interest in the property pursuant to 21 U.S.C. § 853. Compare

Petition at ¶¶ 16-20, with Amended Petition ¶¶ 16-17. (Dkt. Nos. 15, 17). The Amended

Petition, also appears to have omitted a page.

       On January 4, 2019, Woodlawn, without conferring with or providing advance notice to

the government and without leave of Court, filed what it styled as a Second Amended Petition

(Dkt. No. 20). The Second Amended Petition further explained Mr. Rappa’s role, stating that he



                                                 4
          Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 5 of 17



“served for a period of time as Manager of Woodlawn” and reiterating “He did not have an

interest in Woodlawn at the time the Loan was made.” Dkt. No. 20 at ¶ 3. This Second

Amended Petition asserted an interest as a bona fide purchaser for value under 21U.S.C. §

853(n)(6)(B).

          On January 7, 2019, filed a fourth petition, again without conferring with or providing

advance notice to the government and without leave of Court. This fourth petition, styled as a

Second Amended Petition (Corrected) (Dkt. No. 21), reasserted an interest as a bona fide

purchaser for value under 21U.S.C. § 853(n)(6)(B), added a claim contending Woodlawn is a

prior owner within the meaning of 21U.S.C. § 853(n)(6)(A), and requested a hearing. This

fourth petition also added further legal argument. 3

    II.      LEGAL STANDARDS

          Title 21, United States Code, Section 853 (in this case, incorporated by 18 U.S.C. §

982(b) and 28 U.S.C. § 2461(c)) sets forth the exclusive remedy for asserting and adjudicating

third party claims to property forfeited in a federal criminal case. See, e.g., United States v. DSI

Associates LLC, 496 F.3d 175, 183 (2d Cir. 2007) (“853(n) provides the exclusive means by

which a third party may lay claim to forfeited assets—after the preliminary forfeiture order has

been entered”). When a third party files a petition asserting an interest in specific property that

has been ordered forfeited, “the court must conduct an ancillary proceeding.” Fed. R. Crim. P.

32.2(c)(1). Only third parties, those other than the defendant, may file petitions to the forfeited

property and the ancillary proceeding is conducted by the court without a jury. 21 U.S.C. §

853(n)(2).



3
        The United States reserves the right to move to dismiss or otherwise contest the various amendments to the
Woodlawn’s petitions for non-compliance with the statutory timeframes for filing of a petition, for failure to comply
with Local Rule 7(m), and on any other ground.

                                                         5
        Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 6 of 17



        As a threshold matter, a petitioner bears the bears the burden of “satisfy[ing] the

requirements of standing.” See United States v. Salti, 579 F.3d 656, 666 (6th Cir. 2009); United

States v. Emor, 785 F.3d 671, 676 (D.C. Cir. 2015) (“In general, any colorable claim on the

property suffices, if the claim of injury is redressable, at least in part, by a return of the

property.”). In addition, a petitioner must meet the pleading requirements of 21 U.S.C. §

853(n)(3), including:

                The petition shall be signed by the petitioner under penalty of
                perjury and shall set forth the nature and extent of the petitioner's
                right, title, or interest in the property, the time and circumstances
                of the petitioner's acquisition of the right, title, or interest in the
                property, any additional facts supporting the petitioner's claim, and
                the relief sought.

        In order to successfully challenge the forfeiture in an ancillary proceeding, a third party

with standing must establish by a preponderance of evidence either that:

                (A)      the petitioner has a legal right, title, or interest in the property,
                and such right, title, or interest renders the order of forfeiture invalid in
                whole or in part because the right, title, or interest was vested in the
                petitioner rather than the defendant or was superior to any right, title,
                or interest of the defendant at the time of the commission of the acts
                which gave rise to the forfeiture of the property under this section; or

                (B) the petitioner is a bona fide purchaser for value of the right, title,
                or interest in the property and was at the time of purchase reasonably
                without cause to believe that the property was subject to forfeiture
                under this section.

21 U.S.C. § 853(n)(6). See United States v. Grossman, 501 F.3d 846, 848 (7th Cir. 2007);

United States v. Nava, 404 F.3d 1119, 1125 (9th Cir. 2005) (“the petitioner bears the burden of

proving his right, title, and interest under § 853(n)(6)”); United States v. Porchay, 533 F.3d 704,

709 (8th Cir. 2008) (21 U.S.C. § 853(n)(6) “setting out the burden of proof on petitioner”).

        Under Federal Rule of Criminal Procedure 32.2(c)(1), after disposing of threshold

motions to dismiss the petition, the “court may permit the parties to conduct discovery in

                                                    6
        Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 7 of 17



accordance with the Federal Rules of Civil Prodecure if the court determines that discovery is

necessary or desirable to resolve factual issues.” Fed. R. Crim. P. 32.2(c)(1)(B). “When

discovery ends, a party may move for summary judgment under Federal Rule of Civil Procedure

56.” Id.

       Summary judgment may be granted if ‘the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.’” United States

v. All Assets Held at Bank Julius Baer & Co. et al., 959 F. Supp. 2d 81, 94 (D.D.C. 2013) (citing,

e.g., Fed R. Civ. P. 56(a)). A dispute is “genuine” if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id. (citing, e.g., Scott v. Harris, 550 U.S. 372,

380 (2007)). A fact is “material” if “a dispute over it might affect the outcome of a suit under

the governing law[.]” Id. (quoting Holcomb v. Powell, 433 F. 3d 889, 895 (D.C. Cir. 2006))

(quotation and quotation marks omitted). The party moving for summary judgment bears “[t]he

burden of showing the absence of any genuine dispute as to a material fact[.]” United States v.

Approximately Six Hundred & Twenty Thousand Three Hundred & Forty-Nine Dollars &

Eighty-Five Cents ($620,349.85), No. 13-CV-3966, 2015 WL 3604044, at *2 (E.D.N.Y. June 5,

2015) (quoting McLee v. Chrysler Corp., 109 F.3d 130, 134 (2d Cir. 1997)) (quotation marks

omitted).

       In deciding a motion for summary judgment, “the court must draw all justifiable

inferences in the nonmoving party’s favor and accept the nonmoving party’s evidence as true.”

United States v. Funds From Prudential Securities, 362 F. Supp. 2d 75, 79 (D.D.C. 2005) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). The court also “resolves all

ambiguities . . . in favor of the party against whom summary judgment is sought.” $620,349.85,

2015 WL 3604044, at *2 (quoting O’Bert ex rel. Estate of O'Bert v. Vargo, 331 F.3d 29, 37 (2d



                                                 7
        Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 8 of 17



Cir. 2003)) (quotation marks omitted). The court does not make “credibility determinations or

weigh[s] the evidence.” All Assets Held at Bank Julius Baer & Co., 959 F. Supp. 2d at 94

(quoting Czekalski v. Peters, 475 F.3d 360, 363 (D.C. Cir. 2007)) (quotation marks omitted).

The court only performs “the threshold inquiry of determining whether there is the need for a

trial – whether, in other words, there are any genuine factual issues that properly can be resolved

only by a finder of fact because they may be reasonably resolved in favor of either party.” Id.

(quoting Anderson, 477 U.S. at 250) (quotation marks omitted).

         However, summary judgment is appropriate only “after adequate time for discovery[.]”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (emphasis added). Accordingly, Federal Rule

of Civil Procedure 56(d) provides that in adjudicating a motion for summary judgment, a “court

may: (1) defer considering [a] motion [for summary judgment] or deny it; (2) allow time to

obtain affidavits or declarations or to take discovery; or (3) issue any other appropriate order” if

the “nonmovant shows by affidavit or declaration that, for specified reasons, it cannot present

facts essential to justify its opposition[.]” Fed. R. Civ. P. 56(d). A party arguing it lacks

sufficient information to adequately respond to a motion for summary judgment, “must come

forward with an affidavit or declaration stating with sufficient particularity what additional

discovery is sought and why it is necessary.” Ramos v. Lynch, 267 F. Supp. 3d. 39, 45 (D.D.C.

2017). A “Rule 56[d] motion requesting time for additional discovery should be granted almost

as a matter of course unless the non-moving party has not diligently pursued discovery of the

evidence.” Richie v. Vilsack, 287 F.R.D. 103 (D.D.C. 2012)(quoting Convertino v. DOJ, 684

F.3d 93, 99 (D.C. Cir. 2012) (quotations and brackets omitted)).




                                                  8
           Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 9 of 17



    III.      WOODLAWN’S SUMMARY JUDGMENT MOTION SHOULD BE DENIED
              AS PREMATURE

           Refusing to provide basic information regarding the nature, extent and circumstances of

its purported interest in the Baxter Street Property, Woodlawn improperly seeks premature

summary adjudication of its claims and deny the government an opportunity to discover the basis

of Petitioner’s interest and an opportunity test the veracity of its assertions. However, a

petitioner who cannot establish that it is not a nominee of the defendant, that it has a present

legal interest in the property it claims, and does not set forth the nature and extent of its interest

or the relief it seeks lacks a basis for participation in ancillary proceedings under 21 U.S.C. §

853(n). Moreover, contrary to Woodlawn’s contentions the factual record on its claims under

Section 853(n)(6)(A) and (B), the factual record remains ambiguous and undeveloped.

Accordingly, this Court should deny Petitioner’s motion and grant the government’s request for

discovery.

           Rule 56(d) protects parties from being “railroaded” by a premature motion for summary

judgment, and allows the court to deny the motion, or postpone ruling on the motion, “if the

nonmoving party has not had an opportunity to make full discovery.” Celotex Corp., 477 U.S. at

326. See Convertino, 684 F.3d at 99 (“[S]ummary judgment is premature unless all parties have

‘had a full opportunity to conduct discovery.’”) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 257 (1986)); Coleman v. Johnson, 19 F. Supp. 3d 126, 138 (D.D.C. 2014) (“As the

Supreme Court and this Circuit have repeatedly held, summary judgment is ordinarily

appropriate only after the plaintiff has been given adequate opportunity to conduct discovery.”)

(quoting McWay v. LaHood, 269 F.R.D. 35, 39 (D.D.C. 2010)) (quotation marks omitted).

           A full opportunity to conduct discovery includes “the opportunity for deposition in order

to establish the existence of a material issue.” Comm. for Nuclear Responsibility, Inc. v. Seaborg,

                                                   9
       Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 10 of 17



463 F.2d 783, 787 (D.C. Cir. 1971). Indeed, in Convertino, the D.C. Circuit reversed a denial of

a Rule 56(d) motion, concluding that the district court should have granted the plaintiff an

opportunity to obtain through “deposition or document disclosure” the facts necessary to oppose

a motion for summary judgment. 684 F.3d at 101. Summary judgment may be particularly

inappropriate where no discovery has occurred. Richie v. Vilsack, 287 F.R.D. at 105 (finding

summary judgment “comes too early” where “parties have had no opportunity, let alone a full

opportunity to conduct discovery.”).

       Federal Rule of Criminal Procedure 32.2 specifically contemplates the need for discovery

to resolve third party claims in ancillary forfeiture proceedings, and provides that the Court may

permit the parties to conduct discovery “if the court determines that discovery is necessary or

desirable to resolve factual issues.” Fed. R. Crim. P. 32.29c)(1)(B). Under this lenient,

discretionary standard, district courts have repeatedly authorized discovery in forfeiture

proceedings. See, e.g., United States v. BCCI Holdings (Luxembourg) S.A., Case No. 91-

0655(JHG), 1993 WL 760232, at *1 (D.D.C. Dec. 8, 1993) (agreeing with the government that

the court has the inherent authority to permit discovery in an ancillary forfeiture proceeding

under 18 U.S.C. § 1963(k)); United States v. Kokko, Case No. 06-20065-CR, 2007 WL 2209260,

at *6 (S.D. Fla. July 3, 2007) (granting government’s motion for discovery under Fed. R. Crim.

P. 32.2(c)(1)(B)). As the court stated in BCCI Holdings, “Congress could not have intended for

discovery to be permissible to determine the location or identity of an asset but not to determine

the owner of that same asset.” BCCI Holdings, 1993 WL 760232, at *2. Additionally, as the

court observed in United States v. Porcelli, No. CR-85-00756, 1992 WL 355584 (E.D.N.Y. Nov.

5, 1992), “[a]t [a] section 1963(l) hearing, petitioners must establish the superiority of their




                                                  10
        Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 11 of 17



interest in the forfeited property. Discovery will often be a necessary part of such hearing.”

Porcelli, 1992 WL 355584, at *2 (emphasis added). 4

         Here, Woodlawn’s motion for summary judgment is clearly premature. No discovery has

yet been authorized under Rule 32.2, and the United States could not have known the nature and

extent of Petitioner’s claims until it filed its petition. As set forth in the government’s status

reports in January and February, the United States made several attempts to resolve the factual

deficiencies in Woodlawn’s petition without Court intervention. However, Woodlawn rebuked

these requests, insisting upon a confidentiality agreement without disclosing to the government

who even sought such an agreement. Importantly, Woodlawn does not dispute that it has

discoverable information.

    A. Summary Judgment Should Be Denied Because Woodlawn has failed to establish
       that it is entitled to participate in these ancillary proceedings

         As set forth in more detail in government counsel’s declaration, Petitioner has failed to

establish that Woodlawn – a non-transparent company incorporated in Nevada with no apparent

place of business and no discernable beneficial owner – is an entity distinct from the defendant.

See Declaration of Daniel H. Claman (Claman Decl.) at ¶¶ 8-11. Such a structure is consistent

with the defendant and his associates used in furtherance of the criminal conspiracy for which he

was convicted. Indeed, the defendant relied upon the use of shell companies in opaque


4
  In the civil forfeiture context, where the government may continue to gather evidence after filing its complaint,
courts have denied motions for summary judgment as premature when the Government has not had a full
opportunity to conduct discovery in civil forfeiture cases. See United States v. $28,000.00 in U.S. Funds, No. 11-cv-
130, 2012 WL 4402503 at *1-2 (M.D. Ga. 21012) (denying claimant’s motion for summary judgment because it was
filed before the Government had an “opportunity to depose the Claimant or any of his witnesses” and before the
Government was able to acquire “documentary evidence from the Claimant.”); United States v. Six Thousand
Dollars in U.S. Currency, No. 12-cv-1326, 2013 WL 5173129, at *3 (N.D. Ohio Sept. 12, 2013) (Claimant’s motion
for judgment on the pleadings “prematurely seeks summary judgment” because “the parties have not completed
discovery or had an opportunity to gather evidence.”); United States v. One Parcel of Real Estate, 852 F. Supp.
1013, 1018 (S.D. Fla. 1994) (denying motion for summary judgment as “premature, since discovery was incomplete
at that time.”); United States v. Painting Known and Described as Madonna and Child, No. 14-cv-4485, 2015 WL
108416, at *6 (S.D.N.Y. Jan. 6, 2015) (denying a claimant’s motion for summary judgment “made prior to the
completion of discovery . . . as premature.”).

                                                         11
       Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 12 of 17



transactions in the conduct of his criminal conspiracy. Claman Decl. at ¶ 7. If the Petitioner is a

nominee or alter ego of the defendant, it has no right to participate in these ancillary proceedings.

        Similarly, counsel’s declaration sets forth many of the factual inadequacies of Petitioner’s

purported loan interest. Claman Decl. at ¶¶ 12-17. Woodlawn is not a commercial bank with a

verifiable system for disbursement of loans and for the receipt of mortgage payments. Instead, it

is an anonymous company established days before issuance of a loan that has failed to

demonstrate on the face of its petition that it provided any loan funds to Manafort. According to

its own Petition, Woodlawn contends that it has received few payments and taken little or no

action to reclaim its purported lien even after the maturity date of the five-month million dollar

loan. (Dkt. No. 15 at ¶ 13.). Without a legal interest in the property it claims, a petitioner does

not meet the threshold requirements for participation in ancillary proceedings under Section

853(n)(3).

    B. Woodlawn Has Failed to Establish it Is Entitled to Summary Judgment Under 21
       US.C. § 853(n)(6)

        Woodlawn contends that notwithstanding its failure to identify the nature and extent of its

interest, the Court should grant summary judgment because it either has a superior interest under

21 U.S.C. § 853(n)(6)(A) or qualifies as a bona fide purchaser for value without reason to

believe the property was subject to forfeiture under 21 U.S.C. § 853(n)(6)(B). Because

Petitioner has failed to establish a legal interest in the Baxter Street Property, overstates the

applicable legal standards, and erroneously contends there are no factual issues in dispute,

Woodlawn’s motion must fail.

        First, to prevail under either prong of Section 853(n)(6), a petitioner must establish that it

has “a legal right, title, or interest in the property.” Here, Petitioner contends that it has a lien

secured against the Baxter Street Property. MSJ (Dkt. No. 44 at 1-2). While the government

                                                   12
       Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 13 of 17



does not dispute that a mortgage was registered against the property, because Petitioner has

refused to provide evidence to establish either that Woodlawn provided the loan proceeds to

Manafort or that any amounts remain outstanding on the loan, factual issues remain as to whether

and to what extent Woodlawn has a legal interest in the Baxter Street Property. See Claman

Decl. at ¶¶ 12-14. Similarly, the facial irregularities on the loan documentation, the absence of

information concerning the establishment of Woodlawn, the timing and duration of the loan, and

the absence of any substantial effort to recover the loan amounts after the note matured raise

question as to the validity of the loan. Id. at ¶¶ 15-17. Combined with the history of loan fraud

and admitted sham loans employed by the defendant, such omissions raise factual issues as to

whether the loan was a sham transaction. Id.

       Petitioner nevertheless contends that it has a prior vested interest under Section

853(n)(6)(A), because the relation-back doctrine does not apply to property forfeited as a

substitute asset. MSJ (Dkt. No. 44 at 7-8). While Petitioner correctly observes that several

courts have found that the relation-back doctrine embodied in Section 853(c) does not apply in

the same manner to substitute assets as to property traceable to criminal conduct, when the

United States interest in substitute assets does vest remains very much an open question, as does

the availability of 21 U.S.C. § 853(n)(6)(A) for petitioners who acquired an interest in the

substitute property after the offense was committed. In particular, there is no controlling law in

the D.C. Circuit on these issues.

       While the issue of when the government’s interest vests in substitute assets has not yet

been resolved on the circuit level in the District of Columbia, this Court’s ruling in United States

v. Preston, which Petitioner fails to cite, is instructive. 123 F. Supp. 3d 117, 127-28 (D.D.C.

2015). In Preston, the Court found that, under 21 U.S.C. § 853(p), a substitute asset becomes



                                                 13
       Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 14 of 17



subject to forfeiture when, “as a result of any act or omission of the defendant, property subject

to forfeiture under Section 853(a)” meets one of the five conditions outlined in 21 U.S.C. §

853(p). Id. at 127. Accordingly, the Court held that for substitute assets the critical point in time

under 21 U.S.C. § 853(n)(6)(A), “the time of the commission of the acts which gave rise to the

forfeiture,” was the moment the traceable property could “not be located upon the exercise of

due diligence;” was “transferred or sold to, or deposited with, a third party;” was “placed beyond

the jurisdiction of the court;” was “substantially diminished in value;” or was “commingled with

other property which cannot be divided without difficulty.” 21 U.S.C. § 853(p); Preston, 123 F.

Supp. 3d at 127-28 (“For purposes of Section 853(n)(6)(A), therefore, "the time of the

commission of the acts which gave rise to the forfeiture" of the Securities was when Ms. Preston

transferred the embezzled Clyde's funds to third parties.”).

       In this case, like in Preston, the Baxter Street Property has been forfeited as a substitute

asset because a traceable asset was transferred to third parties. As described in Agent Sherine

Ebadi’s Declaration (Attachment 1), Manafort funded his daughter’s purchase of 1046 N.

Edgewood Street, Arlington, VA with money from his Cyprus accounts in 2012. Under Preston,

"the time of the commission of the acts which gave rise to the forfeiture" under 21 U.S.C. §

853(n)(6)(A) is when the defendant alienated the traceable asset. Accordingly, if we apply

Preston, a 21 U.S.C. § 853(n)(6)(A) claim is not available to Woodlawn because their 2017 lien

was years after the “acts which gave rise to the forfeiture.”

       Similarly, in 2018, the Second Circuit recently held that 21 U.S.C. § 853(n)(6)(A) was

not available to petitioners whose interest in substitute assets arose after the offense took place.

United States v. Daugerdas, 892 F.3d 545, 556–57 (2d Cir. 2018) (“853(n)(6)(A) permits a third-

party claim against a defendant’s untainted property (out of which an in personam-like forfeiture



                                                 14
        Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 15 of 17



claim might be satisfied) only if that interest arose before the offense took place.”). As a result,

even if Woodlawn acquired an interest in the Baxter Street Property after the offense took place,

but before the government’s interest vested, under Daugerdas, Woodlawn would still not have a

remedy under 21 U.S.C. § 853(n)(6)(A). The Second Circuit left open what other remedy might

be available. 5

         Here, the limited facts known about Woodlawn’s claimed interest counsel in favor of the

more limited reading of Preston and Daugerdas. As described in counsel’s declaration, the loan

was allegedly provided by a Nevada LLC incorporated just days earlier, and well after

allegations of criminal conduct were widely known. Petitioner’s failure to disclose the

provenance of the loan amounts or the beneficial ownership of the LLC further suggest a factual

issue as to whether the company and the loan were a mechanism through which a criminal

defendant who was indicted weeks later sought to dissipate his assets. A petitioner who with

discovery may be shown to have been complicit in such an effort, is not the kind of property

owner that Congress sought to protect.

         Petitioner’s suggestion that the what he erroneously describes as an “uncontested record”

demonstrates its entitlement to summary judgment under 21 U.S.C. § 853(n)(6)(B) is even more

dubious. See MSJ at 9. To prevail under Section 853 (n)(6)(B), a petitioner must establish that

she is both a bona fide purchaser for value and that she was “reasonably without cause to believe

the property was subject to forfeiture.” 21 U.S.C. § 853(n)(6)(B). The record is hardly

uncontested as to either issue. As noted previously, Petitioner has not yet demonstrated that it

acquired an interest in the Baxter Street Property through an arms-length transaction. If



5
  In any event, this Court need not reach these issues unless and until Petitioner establishes its right to participate in
these ancillary proceedings as a person “other than the defendant”, that it meets the requirements of Section
853(n)(3), and that it has a legal interest in the Baxter Street Property.

                                                            15
       Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 16 of 17



Woodlawn, or whomever is behind the LLC, acquired its purported interest through a sham

transaction or without providing anything of value, it would not qualify as a bona fide purchaser

for value under the statute. Likewise, the record is far from complete as to what Woodlawn

knew or should have known at the time it acquired its purported interest. As explained in

counsel’s declaration and above, factual issues remain as to what the Woodlawn and its

representatives knew at the time it entered into the purported loan agreement. Claman Decl. at

¶¶ 15-18. The record is far too incomplete for summary adjudication as to whether Petitioner is

entitled to relief under Section 853(n)(6)(B).

   C. The Discovery Requested Is Appropriate

       As set forth in the government counsel’s declaration, the information sought in discovery

is tailored to the nature of the deficiencies in Woodlawn’s Petition and the lack of transparency

in the corporate structure and underlying the loan. Claman Decl. ¶¶ 19-25. Much of the

information necessary to establish the validity and extent of Woodlawn’s purported interest and

whether it is a nominee for the defendant should be within Petitioner’s control. Id. As noted in

government counsel’s declaration, some information may also be held by third parties involved

in the alleged negotiations to establish Woodlawn and provide the purported loan. Additional

information may be available from financial institutions or the beneficial owner of Woodlawn

itself. The government should have the opportunity to discover the facts necessary to determine

whether Woodlawn has a legitimate interest distinct from the defendant in the Baxter Street

Property. To prohibit discovery when the claim is in question would be to impermissibly require

the government “to accept the representations of [the interested third-party] that the money

belongs to them and that all of the relevant documents have been voluntarily surrendered.” See

BCCI Holdings, 1993 WL 760232, at *2.



                                                 16
      Case 1:18-mc-00167-ABJ Document 55-1 Filed 03/22/19 Page 17 of 17



   IV.      CONCLUSION

         For these reasons and as set forth in government counsel’s declaration, Woodlawn’s

motion for summary judgment should be denied as premature. Alternatively, it should be stayed

until the government can complete relevant discovery. In addition, this Court should grant the

discovery the government has requested in order to enable an appropriate examination and

disposition of Woodlawn’s petition.

                                             Respectfully submitted,

                                             ROBERT S. MUELLER, III
                                             Special Counsel

                                      By:    _______________________
                                             Andrew Weissmann
                                             Jeannie S. Rhee (D.D.C. Bar No. 464127)
                                             Greg D. Andres (D.D.C. Bar No. 459221)
                                             U.S. Department of Justice
                                             Special Counsel’s Office
                                             950 Pennsylvania Avenue NW
                                             Washington, D.C. 20530
                                             Telephone: (202) 616-0800

                                      By:    /s/ Daniel H. Claman
                                             Daniel H. Claman
                                             Money Laundering and
                                                 Asset Recovery Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             1400 New York Avenue, N.W., Suite 10100
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-1263

                                             Counsel for the United States of America




                                               17
